       Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


CASSIOPAEIA ORR
1030 Chicory Way
Sun Prairie, Wisconsin 53590

               Plaintiff,                                    Case No.: 19-cv-849

       v.                                                    JURY TRIAL DEMANDED

SUNSET RIDGE EXTERIORS, INC.
205 Dentaria Drive
Cottage Grove, Wisconsin 53527

       and

MICHAEL RICHICHI
4761 McFarland Court
McFarland, Wisconsin 53558

               Defendants


                                          COMPLAINT


       COMES NOW Plaintiff, Cassiopaeia Orr, by her counsel, WALCHESKE & LUZI, LLC, as

and for a claim against Defendants, alleges and shows to the Court as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves federal questions under the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201 et seq. (“FLSA”).

       2.      This Court has supplemental jurisdiction over this matter pursuant to 28 U.S.C.

§ 1367 because this case involves claims under Wisconsin’s Wage Payment and Collection Laws
        Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 2 of 16



(“WWPCL”), and these claims are so related in this action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.

        3.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Plaintiff resides in the Western District of Wisconsin, Defendants reside and/or do business in the

Western District of Wisconsin, and the unlawful employment practices of which Plaintiff complains

occurred within the Western District of Wisconsin.

                                  PARTIES AND COVERAGE

        4.     Plaintiff, Cassiopaeia Orr, is an adult female resident of the State of Wisconsin with

a post office address of 1030 Chicory Way, Sun Prairie, Wisconsin 53590.

        5.     Defendant, Sunset Ridge Exteriors, Inc., (hereinafter “Defendant Company” if

referred to singularly) was, at all material times herein, a commercial entity with a principal address

of 205 Dentaria Drive, Cottage Grove, Wisconsin 53527.

        6.     Defendant Company is roofing and exterior contractor.

        7.     During the relevant time periods as stated herein, Defendant Company was engaged

in “commerce” and/or its employees were engaged in “commerce,” as that term is defined under the

FLSA.

        8.     During the relevant time periods as stated herein, Defendant Company employed

more than two (2) employees.

        9.     During the relevant time periods as stated herein, Defendant Company’s annual

dollar volume of sales or business exceeded $500,000.

        10.    During the relevant time periods as stated herein, Defendant Company was an

“employer” as that term is defined under the FLSA and the WWPCL.
        Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 3 of 16



        11.     During the relevant time periods as stated herein, Plaintiff was “employed” by

and/or an “employee” of Defendant Company as these terms are defined under the FLSA and the

WWPCL.

        12.     Defendant, Michael Richichi (hereinafter “Defendant Richichi” if referred to

singularly), is an individual resident of the State of Wisconsin with a principal address of 4761

McFarland Court, McFarland, Wisconsin 53558.

        13.     Defendant Richichi is an owner of Defendant Company.

        14.     During the relevant time periods as stated herein, Defendant Richichi was an

“employer” as that term is defined under the FLSA and/or the WWPCL.

        15.     During Plaintiff’s employment with Defendants, Defendant Richichi supervised

Plaintiff’s day-to-day activities.

        16.     During Plaintiff’s employment with Defendants, Defendant Richichi suspended and

terminated Plaintiff.

        17.     During Plaintiff’s employment with Defendants, Defendant Richichi reviewed

Plaintiff’s work performance.

        18.     During Plaintiff’s employment with Defendants, Defendant Richichi established

the work rules, policies, and procedures by which Plaintiff abided in the workplace.

        19.     During Plaintiff’s employment with Defendants, Defendant Richichi established

Plaintiff’s work schedule and provided Plaintiff with work assignments and hours of work.

        20.     During Plaintiff’s employment with Defendants, Defendant Richichi controlled the

terms and conditions of Plaintiff’s employment.

        21.     During Plaintiff’s employment with Defendants, Defendant Richichi tracked and

recorded Plaintiff’s hours of work.
       Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 4 of 16



       22.     During Plaintiff’s employment with Defendants, Plaintiff was engaged in

commerce or in the production of goods for commerce.

                            PLAINTIFF’S “OFF-THE-CLOCK” WORK

       23.     In approximately November 2018, Defendants hired Plaintiff into the position of

Sales Support Specialist.

       24.     During Plaintiff’s employment with Defendants, Plaintiff reported directly to

Defendant Michichi.

       25.     During Plaintiff’s employment with Defendants, Plaintiff’s job duties and job

responsibilities included primarily performing office work, including but not limited to:

communicating with customers, prospective customers, and/or third parties via telephone and e-

mail; scheduling appointments; and working on special projects and assignments as needed and

as assigned by Defendant Michichi.

       26.     During Plaintiff’s employment with Defendants, Plaintiff performed compensable

work each workweek at Defendants’ direction, for Defendants’ benefit, on Defendants’ behalf,

and/or with Defendants’ knowledge.

       27.     During Plaintiff’s employment with Defendants, Plaintiff did not customarily or

regularly spend the majority of her hours worked each workweek making sales directly to

Defendants’ customers.

       28.     During Plaintiff’s employment with Defendants, Plaintiff was not highly

compensated employee.

       29.     During the entirety of Plaintiff’s employment with Defendants, Defendants

compensated Plaintiff on an hourly basis and/or with an hourly rate of pay, in addition to other

forms of monetary compensation, such as bonuses, commissions, and/or other monetary payments.
       Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 5 of 16



       30.     During the entirety of Plaintiff’s employment with Defendants, Plaintiff was a

non-exempt employee for FLSA and WWPCL purposes.

       31.     During Plaintiff’s employment with Defendants, Defendants’ established

workweek for FLSA and WWPCL purposes was Sunday through Saturday.

       32.     During Plaintiff’s employment with Defendants, Defendants compensated

Plaintiff on a biweekly basis via check.

       33.     During Plaintiff’s employment with Defendants, Plaintiff’s regular or customary

days of work were Monday through Friday.

       34.     During Plaintiff’s employment with Defendants and when working her regular or

customary Monday through Friday work schedule, Plaintiff tracked and recorded her hours

worked and was generally compensated for same – both at a regular rate of pay and at an

overtime rate of pay for hours worked in excess of forty (40) per workweek.

       35.     During Plaintiff’s employment with Defendants and in addition to working her

regular or customary Monday through Friday work schedule, Defendants directed and/or

required Plaintiff to also work on weekends – Saturdays and/or Sundays.

       36.     During Plaintiff’s employment with Defendants and in addition to working her

regular or customary Monday through Friday work schedule, Plaintiff frequently and

consistently performed work on weekends – Saturdays and/or Sundays – at Defendants’

direction, for Defendants’ benefit, on Defendants’ behalf, and/or with Defendants’ knowledge.

       37.     During Plaintiff’s employment with Defendants, Plaintiff frequently and regularly

worked in excess of forty (40) hours per workweek at Defendants’ direction, for Defendants’

benefit, on Defendants’ behalf, and/or with Defendants’ knowledge – both by working her
        Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 6 of 16



regular or customary Monday through Friday work schedule and by also performing work on

weekends – Saturdays and/or Sundays.

       38.     During Plaintiff’s employment with Defendants and in addition to working her

regular or customary Monday through Friday work schedule, Plaintiff frequently and

consistently performed work on weekends – Saturdays and/or Sundays – that included:

performing routine office work; communicating with customers, prospective customers, and/or

third parties via telephone and e-mail to answer questions and/or provide assistance; scheduling

appointments with customers, prospective customers, and/or third parties; training Defendants’

staff; and/or working on special projects and assignments as needed and as assigned by

Defendant Michichi.

       39.     During Plaintiff’s employment with Defendants, Plaintiff regularly and/or

consistently worked approximately forty (40) to fifty-five (55) hours per workweek, inclusive of

the “off-the-clock” hours specified herein, without receiving any compensation for said “off-the-

clock” hours worked, including at an overtime rate of pay for said “off-the-clock” hours worked

in excess of forty (40) hours per workweek.

       40.     During Plaintiff’s employment with Defendants, Plaintiff’s “off-the-clock” hours

worked and work performed as specified herein were integral and indispensable parts of

Plaintiff’s principal activities of her Sales Support Specialist position.

       41.     During Plaintiff’s employment with Defendants, Plaintiff’s “off-the-clock” hours

worked and work performed as specified herein was performed in furtherance of the job duties

and job responsibilities of her Sales Support Specialist position.
       Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 7 of 16



                        NON-DISCRETIONARY COMPENSATION

       42.     During Plaintiff’s employment with Defendants and in addition to Plaintiff’s

wages earned each workweek at a regular and/or overtime rate of pay, Defendants compensated

Plaintiff with other monetary forms of compensation, such as monetary bonuses, commissions,

and/or other monetary payments, on approximately a biweekly, monthly, and/or quarterly basis.

       43.     The monetary forms of compensation with which Defendants compensated Plaintiff

during Plaintiff’s employment with Defendants were based upon Plaintiff’s hours worked and/or

work performance.

       44.     During Plaintiff’s employment with Defendants, the monetary forms of

compensation with which Defendants compensated Plaintiff were non-discretionary in nature: they

were announced and known to Plaintiff to encourage and/or reward her steady, rapid, productive,

safe, consistent, regular, predictable, and/or efficient hours worked and/or work performance.

       45.     During Plaintiff’s employment with Defendants, Defendants failed to include the

aforementioned non-discretionary forms of monetary compensation in Plaintiff’s regular rate(s)

of pay when determining overtime compensation due to her during workweeks when she worked

more than forty (40) hours.

                                               **

       46.     During Plaintiff’s employment with Defendants, Plaintiff often worked in excess

of forty (40) hours per workweek, inclusive of the “off-the-clock” hours specified herein,

without receiving overtime compensation for her hours worked in excess of forty (40) hours per

workweek.
       Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 8 of 16



       47.     During Plaintiff’s employment with Defendants, Defendants did not compensate

Plaintiff for all hours worked and/or work performed each workweek, including those hours

worked in excess forty (40) in a workweek.

       48.     During Plaintiff’s employment with Defendants, Plaintiff’s paychecks did not

properly or lawfully compensate her for all hours worked in a workweek, including including at

the proper, lawful, and/or correct overtime rate of pay for hours worked in excess of forty (40) in

a workweek.

       49.     Defendants knew or should have known that Plaintiff must be compensated for all

hours worked (and for all hours Defendants suffered or permitted her to work) in a workweek

(including but not limited to at the proper, lawful, and/or correct overtime rate of pay) in

accordance with the FLSA and WWPCL.

       50.     Defendants had a statutory duty to comply with the FLSA and WWPCL and to

remedy FLSA and WWPCL violations of which it was aware and/or of which it should have

been aware.

       51.     Defendants owe Plaintiff earned and unpaid wages for work performed during

Plaintiff’s employment with Defendants for which Plaintiff was not properly and lawfully

compensated, plus an equal amount for liquidated damages, in an amount to be determined.

              PLAINTIFF’S RETALIATORY SUSPENSION & TERMINATION

       52.     On multiple occasions during Plaintiff’s employment with Defendants, Plaintiff

complained to Defendant Michichi verbally and in writing (via e-mail and/or text message) about

Defendants’ failure to compensate her for the “off-the-clock” hours worked and work performed

on weekends as described herein – both at her regular rate of pay and at an overtime rate of pay.
       Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 9 of 16



       53.     On at least one occasion during Plaintiff’s employment with Defendants, Plaintiff

verbally told Defendant Michichi that she refused to work these weekend “off-the-clock” hours

without receiving compensation, either at her regular rate of pay and at an overtime rate of pay.

In response, Defendant Michichi told Plaintiff that if she did not work the hours as directed by

him, she would be fired.

       54.     On or about August 19, 2019 and August 20, 2019, Defendant Michichi

suspended Plaintiff because Plaintiff complained to Defendant Michichi verbally and in writing

(via e-mail) about Defendants’ failure to compensate her for the “off-the-clock” hours worked

and work performed on weekends.

       55.     On or about August 29, 2019, Defendant Michichi terminated Plaintiff’s

employment because of Plaintiff’s complaints to Defendant Michichi about Defendants’ failure

to compensate her for the “off-the-clock” hours worked and work performed on weekends.

                    FIRST CAUSE OF ACTION – FLSA VIOLATIONS
                    (OVERTIME PAY: “OFF-THE-CLOCK” WORK)

       56.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       57.     Section 207(a)(1) of the FLSA regulates, among other things, the payment of an

overtime premium by employers whose employees are engaged in commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.

       58.     At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.
       Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 10 of 16



       59.     Defendants intentionally violated the FLSA by not compensating Plaintiff with an

overtime rate of pay for each hour worked beyond forty (40) during a workweek by failing to

compensate Plaintiff for “off-the-clock” hours worked and work performed each workweek as

described herein.

       60.     Defendants’ failure to properly and legally compensate Plaintiff with an overtime

rate of pay for each hour worked beyond forty (40) in a workweek was willfully perpetrated.

Defendants neither acted in good faith nor with reasonable grounds to believe that their actions

and omissions were not violations of the FLSA, and as a result thereof, Plaintiff is entitled to

recover an award of liquidated damages in an amount equal to the amount of unpaid overtime

wages as described above. Alternatively, should the Court find that Defendants acted reasonably

and with good faith in failing to pay overtime wages, Plaintiff is entitled to an award of pre-

judgment interest at the applicable legal rate.

       61.     Plaintiff is entitled to damages within the three (3) years immediately preceding

the filing of this Complaint (ECF No. 1), plus periods of equitable tolling because Defendants

acted willfully and knew or showed reckless disregard of whether their conduct was prohibited

by the FLSA and otherwise engaged in wrongful conduct that prevented Plaintiff from asserting

her claims against Defendants.

       62.     Pursuant to the FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages.
       Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 11 of 16



                      SECOND CAUSES OF ACTION – FLSA VIOLATIONS
                         (NON-DISCRETIONARY COMPENSATION)

        63.      Plaintiff reasserts and incorporates by reference all paragraphs set forth above as

if restated herein.

        64.     Section 207(a)(1) of the FLSA regulates, among other things, the payment of an

overtime premium by employers whose employees are engaged in commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.

        65.     At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

        66.     Defendants intentionally violated the FLSA by failing to account for and

compensate Plaintiff with overtime premium pay at the lawful, proper, and/or correct overtime

rate of pay for each hour worked in excess of forty (40) hours in a workweek by failing to

include all non-discretionary forms of monetary compensation in Plaintiff’s regular rates of pay

for overtime calculation purposes.

        67.     Defendants’ failure to properly and legally compensate Plaintiff with an overtime

rate of pay for each hour worked beyond forty (40) in a workweek was willfully perpetrated.

Defendants neither acted in good faith nor with reasonable grounds to believe that their actions

and omissions were not violations of the FLSA, and as a result thereof, Plaintiff is entitled to

recover an award of liquidated damages in an amount equal to the amount of unpaid overtime

wages as described above. Alternatively, should the Court find that Defendants acted reasonably

and with good faith in failing to pay overtime wages, Plaintiff is entitled to an award of pre-

judgment interest at the applicable legal rate.
        Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 12 of 16



        68.     Plaintiff is entitled to damages within the three (3) years immediately preceding

the filing of this Complaint (ECF No. 1), plus periods of equitable tolling because Defendants

acted willfully and knew or showed reckless disregard of whether their conduct was prohibited

by the FLSA and otherwise engaged in wrongful conduct that prevented Plaintiff from asserting

her claims against Defendants.

        69.     Pursuant to the FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages.

                      THIRD CAUSES OF ACTION – FLSA VIOLATIONS
                      (RETALIATION: SUSPENSION & TERMINATION)

        70.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as

if restated herein.

        71.     At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

        72.     Plaintiff’s verbal and written complaints to Defendants about Defendants’ failure

to compensate her for the “off-the-clock” hours worked and work performed on weekends,

including but not limited to at an overtime rate of pay, constituted “filing a complaint” within the

meaning of the FLSA.

        73.     Defendants understood Plaintiff’s about Defendants’ failure to compensate her for

the “off-the-clock” hours worked and work performed on weekends, including but not limited to

at an overtime rate of pay, to be assertions of Plaintiff’s rights provided and protected by the

FLSA.
       Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 13 of 16



       74.     Defendants violated the FLSA, 29 U.S.C. § 215(a)(3), by suspending Plaintiff’s

employment because Plaintiff made a complaint against Defendants relating to its alleged

violations of the FLSA.

       75.     Defendants violated the FLSA, 29 U.S.C. § 215(a)(3), by terminating Plaintiff’s

employment because Plaintiff made a complaint against Defendants relating to its alleged

violations of the FLSA.

       76.     Defendants intentionally retaliated against Plaintiff by suspending her

employment and by terminating her employment for exercising her rights under the FLSA, 29

U.S.C. § 201 et seq.

       77.     The FLSA, 29 U.S.C. § 216(b), makes an employer who violates 29 U.S.C. §

215(a)(3) liable for such legal or equitable relief as may be appropriate to effectuate the purposes

of Section 215(a)(3), including without limitation: reinstatement, lost wages and other

employment benefits, and an additional equal amount as liquidated damages.

       78.     Pursuant to the FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages.

             FOURTH CAUSES OF ACTION – WWPCL VIOLATIONS
     (“OFF-THE-CLOCK” WORK, NON-DISCRETIONARY COMPENSATION &
                FAILURE TO PAY AN AGREED-UPON WAGE)

       79.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       80.     At all times material herein, Plaintiff was an employee of Defendants within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).
       Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 14 of 16



       81.      At all times material herein, Defendants were employers of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       82.      At all times material herein, Defendants employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       83.      At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of her principal activities without receiving compensation for

these activities, including at an overtime rate of pay.

          84.   During Plaintiff’s employment with Defendants, Defendants failed to compensate

Plaintiff for all hours worked and work performed.

          85.   During Plaintiff’s employment with Defendants, Plaintiff frequently and regularly

worked hours in excess of forty (40) per workweek, but Defendants failed to compensate

Plaintiff at an overtime rate of pay for any hours worked beyond forty (40) in a workweek.

          86.   During Plaintiff’s employment with Defendants, Plaintiff worked hours in excess

of forty (40) per workweek for which she was not compensated with overtime premium pay,

including but not limited to at the lawful, proper, and/or correct overtime rate of pay, because

Defendants failed to include all non-discretionary forms of monetary compensation in Plaintiff’s

regular rates of pay for overtime calculation purposes.

       87.      Defendants willfully violated the WWPCL by failing to compensate Plaintiff at an

overtime rate of pay for any hours worked beyond forty (40) in a workweek.
      Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 15 of 16



       88.     During Plaintiff’s employment with Defendants, Plaintiff was entitled to

payments and compensation from Defendants at her agreed-upon wage, as defined in Wis. Stat. §

109.01(3), including but not limited to Plaintiff’s agreed-upon regular or hourly rate(s) of pay,

for all hours worked and work performed during the workweek.

       89.     During Plaintiff’s employment with Defendants, Defendants failed to compensate

Plaintiff with agreed-upon wages, as defined in Wis. Stat. § 109.01(3), including but not limited

to Plaintiff’s agreed-upon regular or hourly rate(s) of pay, for any and all work performed and

hours worked during a workweek.

       90.     Defendants willfully violated the WWPCL by failing to compensate Plaintiff with

agreed-upon wages for any and all work performed and hours worked during a workweek.

       91.     As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendants’ violations. Accordingly, Plaintiff seeks damages in the amount of her unpaid

compensation, injunctive relief requiring Defendants to cease and desist from their violations of

the Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       92.     Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendants, pursuant to the WWPCL.
      Case: 3:19-cv-00849-wmc Document #: 1 Filed: 10/10/19 Page 16 of 16



      WHEREFORE, Plaintiff respectfully requests that this Court:

      1. Order Defendants to make Plaintiff whole by providing back pay, reimbursement for

          unpaid wages (including but not limited to overtime wages and agreed-upon wages),

          pre-judgment and post-judgment interest, and for all times spent performing

          compensable work for which Plaintiff was not properly paid as provided under the

          FLSA and the WWPCL;

      2. Grant to Plaintiff attorneys’ fees, costs, and disbursements as provided by statute;

      3. Grant to Plaintiff liquidated damages against Defendants; and

      4. Grant to Plaintiff whatever other relief this Court deems necessary and proper.

      PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.

      Dated this 10th day of October, 2019

                                             WALCHESKE & LUZI, LLC
                                             Counsel for Plaintiff

                                             s/ Scott S. Luzi              ______
                                             James A. Walcheske, State Bar No. 1065635
                                             Scott S. Luzi, State Bar No. 1067405
                                             Matthew J. Tobin, State Bar No. 1097545
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
mtobin@walcheskeluzi.com
